Detailed Office Action

Notice of Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2021 has been entered.
 
Response to Amendments  
The amendment filed on 08/24/2021 has been entered. Claims 1 – 18 remain pending. 
The amendments to claims 7 and 15 has overcome the 112(b) rejection. The rejection is withdrawn.

Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 7, 9 – 10, 11 – 15 and 17 – 18  are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US2014/0193650, as cited in IDS 01/02/2019, henceforth Nakano 650’) in view of Nakano (US 2014/0363221, henceforth Nakano 221’) and in further view of Yoshizawa (US 2018/0015574).
For clarity of record, Yoshizawa is available under 102(a)(2)

Regarding claims 1 and 3, Nakano 650’ teaches an electroconductive material (interpreted as “joining material”) and a method of joining a component. Nakano 650’ discloses a method in which the electroconductive material is placed on Cu land of printed board and ceramic capacitor is mounted (meeting the claimed limitation of arranging the joining material between a first and second member) [0079]. Nakano 650’ teaches that subsequently the electroconductive material was reflowed at 250°C to join the ceramic capacitor and Cu land (meeting the claimed limitation of heating the joining material between the first and second member to join said members) [0080]. 
Nakano 650’ discloses the electroconductive material is includes a metal component consisting of a first metal and second metal (interpreted as first and second metal powders) and flux, in which the second metal powder has a higher metaling point than the first metal powder [Abstract]. The first metal powder is Sn or an alloy containing Sn (meeting the first metal powder limitation as claimed) [Abstract]. The second metal powder is a copper alloy, specifically Cu – Cr [0055]. Nakano 650’ further teaches an example in which the Cu – Cr powder has an average particle diameter (equivalent to D50) of 30 µm, which falls within the claimed range of claims 1 and 3 [0062]. 
Nakano 650’ does not explicitly teach that the copper alloy is Cu-Mn or Cu-Ni or the ratio of D10, D50, and D90, as claimed.
	
	Nakano 221’ teaches a method for joining a first object and a second object in which the first or second joining object is made of Sn or a Sn alloy [0020, 0061], similar to Nakano 650’ and in which an 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the Cu-Cr alloy of Nakano 650’ and substituted it with a Cu-Ni and/or Cu-Mn alloy as taught by Nakano 221’. Given that Nakano 221’ teaches Ni, Mn, or Cr can be used as the copper alloy in a similar joining method as Nakano 650’, a person of ordinary skill in the art would have reasonable expectation of success in achieving predictable results. 
	A simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP 2143 B).
Nakano 650’ in view of Nakano 221’ does not explicitly teach that the copper alloy is Cu-Mn or Cu-Ni or the ratio of D10, D50, and D90, as claimed.

Yoshizawa teaches a brazing alloy powder and a method for joining components [Abstract, Title]. Yoshizawa further discloses that brazing powder used has a ratio of (D90 – D10)/D50 of not more than 1.35 (≤ 1.35), which overlaps with the claimed range [0033]. Yoshizawa discloses that a smaller value indicates shaper grain size distribution and that a sharp grain size distribution is desirable because it does not require additional operations such as sieving and is easy to handle [0033]. Yoshizawa also discloses an example in which the D50 (average grain size) of the powder is 27.3 µm [Fig 2, 3], which is highly similar to average grain size of the Cu – Mn/Cu – Ni powder of Nakano 650’ in view of Nakano 221’.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the Cu – Mn or Cu – Ni powder of Nakano 650’ in view of Nakano 221’ and 

Regarding claim 2, Nakano 650’ in view of Nakano 221’ and Yoshizawa teaches the invention as applied above in claim 1. Nakano 650’ teaches that after the ceramic capacitor is mounted on the printed and reflowed at 250°C, the printed board was sealed with an epoxy resin [0080], meeting the broadest reasonable interpretation of filling a void between the first and second member with a resin after heating the joining material.  

Regarding claim 4, Nakano 650’ in view of Nakano 221’ and Yoshizawa teaches the invention as applied above in claim 1. Yoshizawa teaches a powder distribution ratio of (D90 – D10)/D50 of not more than 1.35 (≤ 1.35), which overlaps with the claimed range of claim 4 [0033]. 

Regarding claim 5, Nakano 650’ in view of Nakano 221’ and Yoshizawa teaches the invention as applied above in claim 1. Nakano 650’ teaches that the first metal (Sn or along containing Sn) is present in the electroconductive material in an amount of 50% by volume or less [0018]. Given that this teaching would include small amounts of the first metal powder as compared to the second metal powder, in the 

Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before or at the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 6, Nakano 650’ in view of Nakano 221’ and Yoshizawa teaches the invention as applied above in claim 1.  Nakano 650’ teaches that the electroconductive material can be used for connecting a semiconductor device (electronic component) to a substrate [0053] and further discloses that the electroconductive material is placed between connecting parts (electrodes) [0054]. Therefore, Nakano 650’ meets the claimed limitation of claim 6.  

Regarding claim 7, Nakano 650’ in view of Nakano 221’ and Yoshizawa teaches in the invention as applied above in claim 1. Nakano 650’ teaches the alloy containing Sn includes at least one metal selected from Cu, Ni, Ag, Au, Sb, Zn, Bi, In, Ge, Al, Co, Mn, Fe, Cr, Mg, Mn, Pd, Si, Sr, Te, and P, meeting the claimed limitation of claim 7 [0055]. 

Regarding claims 9 and 10, Nakano 650’ in view of Nakano 221’ and Yoshizawa teaches in the invention as applied above in claim 1. Nakano 650’ teaches that the electroconductive material (interpreted as joining material) contains a flux and that the flux is contained in a proportion of 7 – 15 wt% to the electroconductive material [0049], which falls within the claimed range. 


Regarding claims 11 and 12, Nakano 650’ teaches an electroconductive material (interpreted as “joining material”) including a metal component consisting of a first metal and second metal (interpreted as first and second metal powders) and flux, in which the second metal powder has a higher metaling point than the first metal powder [Abstract]. The first metal powder is Sn or an alloy containing Sn (meeting the first metal powder limitation as claimed) [Abstract]. The second metal powder is a copper alloy powder, specifically Cu – Cr [0055]. Nakano 650’ further teaches an example in which the Cu – Cr powder has an average particle diameter (equivalent to D50) of 30 µm, which falls within the claimed range of claims 11 and 12 [0062]. 
Nakano 650’ does not explicitly teach that the copper alloy is Cu-Mn or Cu-Ni or the ratio of D10, D50, and D90, as claimed.

Nakano 221’ teaches a method for joining a first object and a second object in which the first or second joining object is made of Sn or a Sn alloy [0020, 0061], similar to Nakano 650’ and in which an insert material is used that contains an Cu-Ni, Cu-Mn, Cu-Al, or Cu-Cr alloy [0066]. The insert material is melted and forms an intermetallic with the first and/or second joining object resulting in high joint reliability. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the Cu-Cr alloy of Nakano 650’ and substituted it with a Cu-Ni and/or Cu-Mn alloy as taught by Nakano 221’. Given that Nakano 221’ teaches Ni, Mn, or Cr can be used as the copper alloy in a similar joining method as Nakano 650’, a person of ordinary skill in the art would have reasonable expectation of success in achieving predictable results. 
	A simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP 2143 B).

Nakano 650’ in view of Nakano 221’ the ratio of D10, D50, and D90, as claimed.

	Yoshizawa teaches a brazing alloy powder and a method for joining components [Abstract, Title]. Yoshizawa further discloses that brazing powder used has a ratio of (D90 – D10)/D50 of not more than 1.35 (≤ 1.35), which overlaps with the claimed range [0033]. Yoshizawa discloses that a smaller value indicates shaper grain size distribution and that a sharp grain size distribution is desirable because it does not require additional operations such as sieving and is easy to handle [0033]. Yoshizawa also discloses an example in which the D50 (average grain size) of the powder is 27.3 µm [Fig 2, 3], which is highly similar to average grain size of the Cu – Mn/Cu – Ni powder of Nakano 650’ in view of Nakano 221’..
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the Cu – Mn or Cu – Ni powder of Nakano 650’ in view of Nakano 221’  and controlled/modified the powder distribution of (D90 – D10)/D50 to not more than 1.35, as disclosed by Yoshizawa, in order to make the powder easy to handle and not require additional operations such as sieving. Further, it is recognized that the powder of Nakano 650’ in view of Nakano 221’ is to a solder powder/paste while Yoshizawa is to a brazing powder. However, given that both soldering and brazing are techniques for joining components and that the benefits of a sharp powder distribution disclosed by Yoshizawa, including not requiring additional sieving and being easier to handle, would be recognized by an ordinarily skilled artisan as being beneficial for both soldering powders and brazing powders, as well as other powder based techniques, the disclosure of Yoshizawa would reasonably suggest to an ordinarily skilled artisan to use the sharp powder distribution in Nakano 650’ in view of Nakano 221’. 

Regarding claim 13, Nakano 650’ in view of Nakano 221’ and Yoshizawa teaches the invention as applied above in claim 11. Yoshizawa teaches a powder distribution ratio of (D90 – D10)/D50 of not more than 1.35 (≤ 1.35), which overlaps with the claimed range of claim 13 [0033].

Regarding claim 14, Nakano 650’ in view of Nakano 221’ and Yoshizawa teaches the invention as applied above in claim 11. Nakano 650’ teaches that the first metal (Sn or along containing Sn) is present in the electroconductive material in an amount of 50% by volume or less [0018]. Given that this teaching would include small amounts of the first metal powder as compared to the second metal powder, in the electroconductive material, the disclosure of Nakano 650’ is interpreted to overlap with the claimed range of the claim 14. 

Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before or at the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 15, Nakano 650’ in view of Nakano 221’ and Yoshizawa teaches in the invention as applied above in claim 11. Nakano 650’ teaches the alloy containing Sn includes at least one metal selected from Cu, Ni, Ag, Au, Sb, Zn, Bi, In, Ge, Al, Co, Mn, Fe, Cr, Mg, Mn, Pd, Si, Sr, Te, and P, meeting the claimed limitation of claim 15 [0055]. 

Regarding claim 17 and 18, Nakano 650’ in view of Nakano 221’ and Yoshizawa teaches in the invention as applied above in claim 11. Nakano 650’ teaches that the electroconductive material (interpreted as joining material) contains a flux and that the flux is contained in a proportion of 7 – 15 wt% to the electroconductive material [0049], which falls within the claimed range. 


Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US2014/0193650, as cited in IDS 01/02/2019, henceforth Nakano 650’) in view of Nakano (US 2014/0363221, henceforth Nakano 221’) and Yoshizawa (US 2018/0015574), as applied to claim 1 above, in further view of Kashiwagi (JP2012-250240 as disclosed in IDS 8/19/2020, using translation provided)

Regarding claim 8, Nakano 650’ in view of Nakano 221’ and Yoshizawa teaches the invention as applied above in claim 1. Nakano 650’ in view of Nakano 221’ and Yoshizawa does not explicitly teach that the first metal powder (Sn or alloy containing Sn) has an average grain size of 1 – 20 µm. 
Kashiwagi teaches a metal filler and solder paste for forming a connecting structure [Title], in which the connected structure includes a first and second electronic component, similar to Nakano 650’ [0032]. Kashiwagi further teaches the metal filler includes a first metal filler with a composition of Cu or a Cu alloy and second metal filler with a composition of a Sn alloy, similar to Nakano 650’ [0012, 0018]. Kashiwagi further teaches that the first metal particles (Cu or Cu alloy) have an average particle diameter of 2 – 40 µm, similar to Nakano 650’ [0019]. Kashiwagi further discloses that the second metal particles (Sn alloy) that have an average particle size of 10 – 30 µm, which overlaps with the claimed range [0021]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the Sn or alloy containing Sn of Nakano 650’ and used the average particle size of 10 – 30 µm, as disclosed by Kashiwagi. Given the similarities in the first and second metal powders of Nakano 650’ and Kashiwagi, as well as the similar uses for the powder, an ordinarily skilled artisan would have a 
The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A). “The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art”. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976)

Furthermore, in regards to the overlapping ranges taught in Kashiwagi, it would have been obvious to an ordinarily skilled artisan, before or at the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Regarding claim 16, Nakano 650’ in view of Nakano 221’ and Yoshizawa teaches the invention as applied above in claim 11. Nakano 650’ in view of Nakano 221’ and Yoshizawa does not explicitly teach that the first metal powder (Sn or alloy containing Sn) has an average grain size of 1 – 20 µm. 
Kashiwagi teaches a metal filler and solder paste for forming a connecting structure [Title], in which the connected structure includes a first and second electronic component, similar to Nakano 650’ [0032]. Kashiwagi further teaches the metal filler includes a first metal filler with a composition of Cu or a Cu alloy and second metal filler with a composition of a Sn alloy, similar to Nakano 650’ [0012, 0018]. Kashiwagi further teaches that the first metal particles (Cu or Cu alloy) have an average particle diameter of 2 – 40 µm, similar to Nakano 650’ [0019]. Kashiwagi further discloses that the second metal 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the Sn or alloy containing Sn of Nakano 650’ and used the average particle size of 10 – 30 µm, as disclosed by Kashiwagi. Given the similarities in the first and second metal powders of Nakano 650’ and Kashiwagi, as well as the similar uses for the powder, an ordinarily skilled artisan would have a reasonable expectation of success in achieving predictable results.
The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A). “The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art”. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976)

Furthermore, in regards to the overlapping ranges taught in Kashiwagi, it would have been obvious to an ordinarily skilled artisan, before or at the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Response to Arguments
Applicant's amendments and arguments thereto, filed 08/24/2021, have been fully considered and are persuasive. The examiner agrees that Nakano (US2014/0193650) alone or in view of Yoshizawa 
However, upon further consideration, a new rejection is made in view of Nakano (US2014/0193650, as cited in IDS 01/02/2019) in view of Nakano (US 2014/0363221) and Yoshizawa (US 2018/0015574) (and further in view of Kashiwagi (JP2012-250240)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738